UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
QUASON PARKER,

                        Plaintiff,                      1:19-cv-113
                                                        (GLS/CFH)
                  v.

DAVID SOARES et al.,

                        Defendants.
APPEARANCES:                              OF COUNSEL:

FOR PLAINTIFF:
Quason Parker
Pro Se
50 Chestnut Street
Cohoes, NY 12047

Gary L. Sharpe
Senior District Judge


                                     ORDER

      The above-captioned matter comes to this court following an

Amended Report-Recommendation & Order (R&R) by Magistrate Judge

Christian F. Hummel duly filed on May 23, 2019. (Dkt. No. 7.) Following

fourteen days from the service thereof, the Clerk has sent the file, including

any and all objections filed by the parties herein.

      No objections having been filed, and the court having reviewed the

Amended R&R for clear error, it is hereby
      ORDERED that the Amended Report-Recommendation & Order

(Dkt. No. 7) is ADOPTED in its entirety; and it is further

      ORDERED that the following claims are DISMISSED with prejudice:

(1) all claims against the individual officers in their official capacities; (2) all

claims against defendants David Soares and Jennifer E. McCanney; (3)

the Monell claims against the Cohoes Police Department; and (4) any

claims seeking prosecution of defendants for official misconduct or offering

a false instrument for filing; and it is further

      ORDERED that the following claims are DISMISSED without

prejudice: (1) First Amendment, Equal Protection, and Due Process

claims against the County of Albany; (2) Monell claims against the County

of Albany; (3) false arrest and false imprisonment claims; and (4) Monell

claims against the City of Cohoes; and it is further

      ORDERED that plaintiff may file an amended complaint within thirty

(30) days of the date of this Order; and it is further

      ORDERED that, if plaintiff files an amended complaint, it shall be

referred to Magistrate Judge Christian F. Hummel for review; and it is

further

      ORDERED that, if plaintiff fails to file an amended complaint, the

                                         2
complaint will be DISMISSED and the case closed without further order of

this court; and it is further

      ORDERED that the Clerk provide a copy of this Order to plaintiff in

accordance with the Local Rules of Practice.

IT IS SO ORDERED.

June 14, 2019
Albany, New York




                                     3
